Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a review of the prior art of record, it is believed that the present invention is novel and non-obvious wherein no reference discloses a pipe comprising at least one mechanical reinforcement element and a pressure sheath, the mechanical reinforcement element being arranged outside the pressure sheath, the mechanical reinforcement element comprising at least one metallic tensile armour layer and at least one composite tensile armour layer, the composite tensile armour layer being arranged outside the metallic tensile armour layer wherein separation means separate the composite tensile armours, the separation means providing a radial clearance and circumferential clearance for the composite tensile armours. The term “separation means” does not invoke 35 U.S.C. 112(f) in that it does not meet the 2nd prong of the test by not reciting “means for” nor the 3rd prong by modifying the “means” with a sufficient act, in reciting the separation means “separate the composite tensile armours, providing a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


March 13, 2021
P. F. Brinson